DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 12/01/2021
Claim 7 is canceled.
Claims 1-6, and 8-20 are presented for examination.
Examiner would like to thank applicants for amending claims to accelerate the persecution as discussed.
Terminal Disclaimer
The terminal disclaimer filed on 12/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,754,999 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Double Patenting rejection is withdrawn because applicant provide a Terminal Disclaimer to overcome the rejection. 
As per claims 1-6, and 8-20:  35 USC 101 rejection is withdrawn because applicants amended the independent claims to include an improvement to the technology from the disclosure par [0037] such as decreasing an amount of time for generating the solar design.
As per claims 15-18: Applicants authorized to include “non-transitory” to overcome 35 USC 101 rejection. Therefore, the rejection is withdrawn.
Applicants amended independent claims to include the subject matter of claim 7 that objected in previous Office Action. Therefore, the rejection of 35 USC 103(a) has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian D. Fisher on 03/10/2022.
The application has been amended as follows: 

--15. One or more non-transitory computer readable medium including computer program instructions, which when executed by an information processing system, cause the system to:--

--16. (Currently Amended) The one or more non-transitory computer readable medium of claim 15, wherein the computer program instructions for automatically generating the solar design further cause the system to:--

--17. (Currently Amended) The one or more non-transitory computer readable medium of claim 15, wherein the information processing system is a server. –

non-transitory computer readable medium of claim 15, wherein the information processing system is a cloud-based architecture.--
Allowable Subject Matter
Claims 1-6, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ananthakrishnan et al (US Publication No. 2017/0091578 A1) teaches to determine a viable area using the one or more features, and determine a solar irradiance of the viable area.
Loveland et al (US Patent No. 10,366,287 B1) teaches image analysis and estimation of rooftop solar exposure.
Ananthakrishnan et al, Loveland et al and other prior arts do not singularly or in combination disclose the limitations: 
“automatically generating the solar design includes receiving setback rules, wherein receiving setback rules includes receiving an obstruction area for each obstruction in the obstruction layout based on a size of the obstruction, receiving a maximum dimension of a photovoltaic (PV) panel array without a walkway, and receiving an array walkway width” as recited in claim 1,
“receiving setback rules includes receiving an obstruction area for each obstruction in the obstruction layout based on a size of the obstruction receiving a maximum dimension of a photovoltaic (PV) panel array without a walkway; and receiving an array walkway width” as recited in claim 15,
“the circuitry for receiving setback rules is further configured to receive an obstruction area for each obstruction in the obstruction layout based on a size of the obstruction, receive a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        03/11/2022